DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDonough et al. (U.S. Patent No. 9192419).
	McDonough et al. discloses an implant device (10) for the spine, the implant device for location at least partially between two adjacent vertebrae, comprising: an elongated spinal plate assembly (250) having an upper surface (52), a lower surface (54), a front surface (62) and a back surface (60), at least a portion of the back surface comprising a bone-facing surface (Figure 5A), the elongated plate having a first opening (40) proximate to the upper surface of the plate, the first opening extending from the front surface to the back surface of the plate (Figure 7A), the elongated plate further having a second opening (40) proximate to the lower surface of the plate, the first opening extending from the front surface to the back surface of the plate (Figure 7A), the elongated plate having a first elongated arm (56) extending outward from the back surface in a first direction away from the front surface and a second elongated arm (58) extending outward from the back surface in a second direction away from the front surface, the first and second elongated arms spaced apart from each other, the first and second elongated arms each having a first upper bone facing surface and a second lower bone facing surface (Figure 7A-8).
Regarding claim 2, the elongated spinal plate comprises titanium Column 10, Lines 11-21).
Regarding claim 3, the elongated spinal plate assembly further includes a centrally located opening (263”) which extends from the front surface to the back surface of the plate, and the first and second elongated arms are positioned laterally from the centrally located opening (Figure 7A).
Regarding claim 4, the centrally located opening extends along a longitudinal axis of the elongated spinal plate assembly (Figure 7B, 8).
Regarding claim 6, the first elongated arm includes a first textured surface (64) and the second elongated arm includes a second textured surface (64) (Figure 7A).
Regarding claim 7, the first and second textured surfaces face towards each other (Figure 7A).
Regarding claim 8, the first upper bone facing surfaces of the first and second elongated arms are substantially parallel (Figure 7B).
Regarding claim 9, the at least a portion of the back surface comprises a first bone facing back surface (65) located proximate to the upper surface of the plate, the first bone facing surface being substantially perpendicular to the first upper bone facing surface of the first elongated arm (as construed from the figures). 
Regarding claim 10, the implant device further comprises: an intervertebral cage structure (20) comprising: a main body comprising a first surface (22) and a second surface (24) located opposite to the first surface; an opening (34) formed in the intervertebral cage structure and extending from the first surface to the second surface located opposite the first surface of the main body, wherein at least a portion of the intervertebral cage structure is sized and configured to fit at least partially between the first and second elongated arms (Figure 1C).
Regarding claim 11, the first elongated arm includes a first textured surface (64) and the second elongated arm includes a second textured surface (64), and the main body includes an exterior surface (36) that engages with and is retained by the first and second textured surfaces.
Claim(s) 1-3, 5, 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benezech et al. (U.S. Patent No. 6235059).
	Benezech et al. discloses an implant device (Figure 2) for the spine, the implant device for location at least partially between two adjacent vertebrae, comprising: an elongated spinal plate assembly (12A) having an upper surface, a lower surface, a front surface (21) and a back surface (31), at least a portion of the back surface comprising a bone-facing surface (Figure 2), the elongated plate having a first opening (13) proximate to the upper surface of the plate, the first opening extending from the front surface to the back surface of the plate (Figure 2), the elongated plate further having a second opening (14, it is noted that figure 2 appears to have mislabeled the second opening 34) proximate to the lower surface of the plate, the first opening extending from the front surface to the back surface of the plate (Figure 2), the elongated plate having a first elongated arm (30) extending outward from the back surface in a first direction away from the front surface and a second elongated arm (30) extending outward from the back surface in a second direction away from the front surface (Figure 2), the first and second elongated arms spaced apart from each other, the first and second elongated arms each having a first upper bone facing surface and a second lower bone facing surface (Figure 2).
Regarding claim 2, the elongated spinal plate comprises titanium (Column 3, Lines 59-61).
Regarding claim 3, the elongated spinal plate assembly further includes a centrally located opening (34) which extends from the front surface to the back surface of the plate, and the first and second elongated arms are positioned laterally from the centrally located opening (Figure 2) (Column 3, Lines 18-24).
Regarding claim 5, a longitudinal length of the centrally located opening is less than a longitudinal length of at least one of the first and second elongated arms (Figure 2, it can be seen the arms extend further than the thickness of the plate and thus it is longer than the slot).
Regarding claim 14, Benezech et al. discloses a spinal implant (Figure 2) comprising: a spacer (1A) configured for retention between a first vertebrae and a second vertebrae, the spacer having a cavity (Figure 2); and a spine plate (12A) coupled to the spacer, the spine plate comprising: a first spine plate portion having a first end and a second end (Figure 2), the first end having a first bone screw bore (13) to allow attachment of the first spine plate portion to the first vertebrae via a first bone screw (Figure 2), and the second end having a second bone screw bore (14) to allow attachment of the first spine plate portion to the second vertebrae via a second bone screw (Figure 2), a first fin (30) extending outward from the first spine plate portion, the first fin positioned laterally of the first and second bone screw bores and extending substantially parallel to an axis of the first bone screw bore (Figure 2), the first fin including a first engagement surface for engaging an external surface of the spacer (Figure 2).
Regarding claim 15. The spinal implant further comprises a second fin (30) extending outward from the first spine plate portion, the first and second bone screw bores positioned between the first and second fins (Figure 2, it is noted that the second opening is at least partially between the two fins), the second fin including a second engagement surface for engaging an external surface of the spacer (Figure 2).
Regarding claim 16, a distal end of the first and second fins are canted inwards (Figure 2)
Claim(s) 14, 15, 17, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ray (U.S. Patent No. 6306170).
Ray discloses a spinal implant (12) comprising: a spacer (24) configured for retention between a first vertebrae and a second vertebrae, the spacer having a cavity (Figure 3); and a spine plate (26) coupled to the spacer, the spine plate comprising: a first spine plate portion having a first end and a second end (Figure 2), the first end having a first bone screw bore (34) to allow attachment of the first spine plate portion to the first vertebrae via a first bone screw (Figure 1), and the second end having a second bone screw bore (34) to allow attachment of the first spine plate portion to the second vertebrae via a second bone screw (Figure 1), a first fin (42) extending outward from the first spine plate portion, the first fin positioned laterally of the first and second bone screw bores and extending substantially parallel to an axis of the first bone screw bore (Figure 2), the first fin including a first engagement surface for engaging an external surface of the spacer (Figure 2, 3).
Regarding claim 15. The spinal implant further comprises a second fin (42) extending outward from the first spine plate portion, the first and second bone screw bores positioned between the first and second fins (Figure 2), the second fin including a second engagement surface for engaging an external surface of the spacer (Figure 2, 3).
Regarding claim 17, the spine plate comprises titanium (Column 4, Lines 4-6) and the spacer comprises a natural bone material (it can be construed from column 5, lines 43-55 that the spacer is filled with natural bone material, thus it comprises natural bone material).
Regarding claim 19, the first spine plate portion further includes an elongated opening (52, it is equally elongated in all directions) positioned between the first and second fins.
Regarding claim 20, it is a use claim, and it is considered that the device of Ray is capable of being coupled together prior to insertion of the spinal implant into the patient's anatomy.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonough et al. (U.S. Patent No. 9192419) in view of Ball et al. (U.S. Publication No. 2014/0052258). 
	McDonough et al. discloses that the invention can be made from ceramic material (Column 10, Lines 11-21), however, fails to specifically disclose that the device can be made from silicon nitride. Ball et al. teaches an intervertebral cage system that can be made ceramic material such as silicon nitride (paragraph 60). It is listed as one of a plurality of known materials used in the intervertebral implant art. It would have been obvious to one skilled in the art at the time of filing to construct the device of McDonough et al. with a ceramic such as silicon nitride in view of Ball et al. since such material was known in the art that provides structural stability for an intervertebral implant and is merely one of many known materials used in the art.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray (U.S. Patent No. 6306170) in view of McDonough et al. (U.S. Patent No. 9192419) and further Ball et al. (U.S. Publication No. 2014/0052258). 
Ray discloses the claimed invention except for the plate and spacer made of different materials. McDonough et al. teaches a spacer and plate system where the spacer and plate are made of different materials, i.e. the plate is made from titanium a ceramic material (Column 10, Lines 22-30) as such would allow to provide rigid support while ingrowth through the spacer could occur. 
McDonough et al. discloses that the invention can be made from ceramic material (Column 10, Lines 11-21), however, fails to specifically disclose that the device can be made from silicon nitride. Ball et al. teaches an intervertebral cage system that can be made ceramic material such as silicon nitride (paragraph 60). It is listed as one of a plurality of known materials used in the intervertebral implant art. It would have been obvious to one skilled in the art at the time of filing to construct the device of McDonough et al. with a ceramic such as silicon nitride in view of Ball et al. since such material was known in the art that provides structural stability for an intervertebral implant and is merely one of many known materials used in the art.
Thus, it would have been obvious to one skilled in the art at the time of filing to construct the device of Ray with a titanium spine plate and a spacer made from silicon nitride in view of McDonough et al. and Ball et al. to provide a device with rigid support while ingrowth and fusing occurs through the spacer. Furthermore, it is provided with known materials in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/Primary Examiner, Art Unit 3775